EXAMINER'S COMMENT
	This Corrected Notice of Allowability is being issued to correct the allowed claims indicated on the PTOL-37 form (Notice of Allowability) that was mailed on 05/13/2022.   The PTOL-37 mailed on 05/13/2022 incorrectly stated in item 3 that the allowed claims were 1, 3-9, and 19.  However, claim 4 is cancelled and should not have been included in the claim set.  This Corrected Notice of Allowability correctly indicates that the allowed claims are 1, 3, 5-9, and 19.  This is the only correction being made and the remainder the documents mailed on 05/13/2022 have no corrections or modifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
6/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649